UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 POINT BLANK SOLUTIONS, INC. (Name of Registrant as Specified in Its Charter) STEEL PARTNERS II, L.P. STEEL PARTNERS II GP LLC STEEL PARTNERS II MASTER FUND L.P. STEEL PARTNERS LLC WARREN G. LICHTENSTEIN JAMES R. HENDERSON TERRY R. GIBSON GENERAL MERRILL A. MCPEAK BERNARD C. BAILEY ROBERT CHEFITZ (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Steel Partners II, L.P. (“Steel Partners”), together with the other participants named herein, is filing materials contained in this Schedule 14A with the Securities and Exchange Commission (“SEC”) in connection with the solicitation of proxies for the election of its five director nominees at the 2008 annual meeting of shareholders (the “Annual Meeting”) of Point Blank Solutions, Inc. (the “Company”).Steel Partners hasfiled a proxy statement with the SEC with regard to the Annual Meeting. Item 1:On March 26, 2008, Steel Partners issued the following press release: Press Release Source: Steel Partners II, L.P. Steel Partners Files Definitive Proxy Materials to Elect Its Slate of Five Director Nominees to Point Blank's Board and Sends Open Letter to Stockholders Wednesday March 26, 11:05 am ET Urges Stockholders to Elect Five Highly Qualified Nominees with Significant Defense Industry Experience Who Will Represent the Best Interests of All Stockholders NEW YORK(BUSINESS WIRE)Steel Partners II, L.P. (“Steel Partners”) announced today that it has filed with the Securities and Exchange Commission definitive proxy materials in connection with its nomination of five highly qualified candidates for election to the Board of Directors of Point Blank Solutions, Inc. (“Point Blank” or the “Company”) (OTC:PBSO - News) at its 2008
